NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                STATE OF ARIZONA ex rel. ARIZONA
               DEPARTMENT OF ECONOMIC SECURITY
            (JAMI LYNNE HOELSCHER), Petitioners/Appellees,

                                        v.

            MICHAEL DAVID RUX, JR., Respondent/Appellant.

                             No. 1 CA-CV 13-0754
                               FILED 06-26-2014


           Appeal from the Superior Court in Maricopa County
                          No. FC2003-093081
           The Honorable Jamie B. Holguin, Judge Pro Tempore

                      REVERSED AND REMANDED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Carol A. Salvati
Counsel for Petitioner/Appellee ADES

Keith R. Lalliss, Attorney at Law, Mesa
By Keith R. Lalliss
Counsel for Respondent/Appellant
                        ADES/HOELSCHER v. RUX
                          Decision of the Court



                     MEMORANDUM DECISION

Chief Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Lawrence F. Winthrop and Judge Kent E. Cattani joined.


J O H N S E N, Judge:

¶1           Michael David Rux appeals from the superior court's order
requiring him to pay child support beginning August 1, 2013. Rux argued
the child's mother had waived any child support in exchange for his
agreement to have no role in the child's life. The superior court ruled any
such waiver was not effective after August 1, 2013. The court's order
explained:

      THE COURT FURTHER FINDS that it is in the best interest
      of the child for the Court NOT to recognize the waiver in the
      future; because Father now seeks to have contact with the
      minor child.

¶2            On appeal, the State acknowledges insufficient evidence
supports the court's finding that Rux now seeks to have contact with the
child. We have jurisdiction over this appeal pursuant to Article 6, Section
9, of the Arizona Constitution and Arizona Revised Statutes sections 12-
120.21(A)(1) (2014) and -2101(A)(1), (2) (2014). 1

¶3            We agree that insufficient evidence supports the superior
court's finding that Rux intends to pursue a relationship with the child.
We therefore reverse that finding and remand for further proceedings
consistent with the previous memorandum decision in this case. Ariz.
Dep't of Econ. Sec. v. Rux, 2009 WL 3836120, *3, ¶ 17 (Nov. 17, 2009)
("Under these circumstances, we conclude that we must remand this case




1     Absent material revision after the relevant date, we cite a statute's
current version.



                                    2
                        ADES/HOELSCHER v. RUX
                          Decision of the Court

to the trial court to determine if there was a waiver, whether any such
waiver is still valid, and whether it is in the best interests of the child for
the court to recognize such waiver."). See Albins v. Elovitz, 164 Ariz. 99,
102, 791 P.2d 366, 369 (App. 1990) (court may enforce child support waiver
only if the interests of the child are not adversely affected).




                                   :gsh




                                      3